DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10819581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9, 11-15, 17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 11, and 17, Applicant’s arguments on page 10 regarding the Choudhary reference were considered and found persuasive.  Choudhary, the most similar prior art of record, discloses a service monitoring interface that displays a service-monitoring page having a services summary region and a services aspects region, where the summary region displays information about an aggregate KPI that characterizes the service and the aspects region displays interactive aspect tiles that correspond to a KPI.  However, Choudhary does not disclose all of the features of newly amended claims 1, 11, and 17.  An additional similar prior art of record, Fletcher, discloses providing an aggregate KPI that spans multiple services and enables users to select KPIs and adjust . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NAM T TRAN/Primary Examiner, Art Unit 2452